UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-7945 DELUXE CORPORATION (Exact name of registrant as specified in its charter) Minnesota 41-0216800 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3680 Victoria St. N., Shoreview, Minnesota 55126-2966 (Address of principal executive offices) (Zip Code) (651) 483-7111 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). þYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes þNo The number of shares outstanding of registrant’s common stock, par value $1.00 per share, at October 25, 2010 was 51,303,808. 1 PART I − FINANCIAL INFORMATION Item 1. Financial Statements. DELUXE CORPORATION CONSOLIDATED BALANCE SHEETS (in thousands, except share par value) (Unaudited) September30, December31, ASSETS Current Assets: Cash and cash equivalents $ $ Trade accounts receivable (net of allowances for uncollectible accounts of $4,197 and $4,991, respectively) Inventories and supplies Deferred income taxes Funds held for customers Other current assets Total current assets Long-Term Investments (including $2,073 and $2,231 of investments at fair value, respectively) Property, Plant, and Equipment (net of accumulated depreciation of $337,376 and $335,415, respectively) Assets Held for Sale Intangibles (net of accumulated amortization of $398,929 and $362,201, respectively) Goodwill Other Non-Current Assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued liabilities Short-term debt Total current liabilities Long-Term Debt Deferred Income Taxes Other Non-Current Liabilities Commitments and Contingencies (Notes 11, 12 and 15) Shareholders’ Equity: Common shares $1 par value (authorized: 500,000 shares; outstanding: 2010 – 51,302; 2009 – 51,189) Additional paid-in capital Retained earnings Accumulated other comprehensive loss (50,356 ) (52,818 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Condensed Notes to Unaudited Consolidated Financial Statements 2 DELUXE CORPORATION CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts) (Unaudited) Quarter Ended Nine Months Ended September30, September30, Revenue $ Cost of goods sold, including restructuring charges Gross Profit Selling, general and administrative expense Net restructuring charges Asset impairment charges — — — Operating Income Gain on early debt extinguishment — — — Interest expense (11,207 ) (11,495 ) (33,250 ) (35,542 ) Other income (expense) (1,017 ) Income Before Income Taxes Income tax provision Income From Continuing Operations Net Loss From Discontinued Operations (372 ) — (771 ) — Net Income $ Basic Earnings Per Share: Income from continuing operations $ Net loss from discontinued operations (0.01 ) — (0.02 ) — Basic earnings per share Diluted Earnings Per Share: Income from continuing operations $ Net loss from discontinued operations (0.01 ) — (0.01 ) — Diluted earnings per share Cash Dividends Per Share $ Total Comprehensive Income $ See Condensed Notes to Unaudited Consolidated Financial Statements 3 DELUXE CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Nine Months Ended September30, Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities of continuing operations: Net loss from discontinued operations — Depreciation Amortization of intangibles Asset impairment charges — Amortization of contract acquisition costs Deferred income taxes Employee share-based compensation expense Gain on early debt extinguishment — (9,834 ) Other non-cash items, net Changes in assets and liabilities, net of effects of acquisitions and discontinued operations: Trade accounts receivable Inventories and supplies (294 ) Other current assets (249 ) (3,351 ) Non-current assets Accounts payable (2,502 ) Contract acquisition payments (13,837 ) (17,941 ) Other accrued and non-current liabilities (25,162 ) (15,422 ) Net cash provided by operating activities of continuing operations Cash Flows From Investing Activities: Purchases of capital assets (31,613 ) (35,006 ) Payments for acquisitions, net of cash acquired (98,621 ) (30,825 ) Purchases of customer lists (70 ) (1,639 ) Purchases of marketable securities (8 ) (4,575 ) Proceeds from sales of marketable securities Proceeds from life insurance policies — Other (1,805 ) (1,813 ) Net cash used by investing activities of continuing operations (124,365 ) (72,944 ) Cash Flows From Financing Activities: Net proceeds (payments) on short-term debt (14,700 ) Payments on long-term debt — (22,627 ) Payments for debt issue costs, credit facility (2,361 ) — Change in book overdrafts (1,595 ) (4,577 ) Proceeds from issuing shares under employee plans Excess tax benefit from share-based employee awards 37 Payments for common shares repurchased (2,999 ) (1,319 ) Cash dividends paid to shareholders (38,586 ) (38,452 ) Net cash used by financing activities of continuing operations (38,067 ) (79,666 ) Effect Of Exchange Rate Change On Cash Cash Used By Operating Activities Of Discontinued Operations — (470 ) Cash Used By Investing Activities Of Discontinued Operations — (30 ) Net Change In Cash And Cash Equivalents (1,449 ) Cash And Cash Equivalents: Beginning Of Period End Of Period $ $ See Condensed Notes to Unaudited Consolidated Financial Statements 4 DELUXE CORPORATION CONDENSED NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Note 1: Consolidated financial statements The consolidated balance sheet as of September 30, 2010, the consolidated statements of income for the quarters and nine months ended September 30, 2010 and 2009 and the consolidated statements of cash flows for the nine months ended September 30, 2010 and 2009 are unaudited. The consolidated balance sheet as of December 31, 2009 was derived from audited consolidated financial statements, but does not include all disclosures required by generally accepted accounting principles (GAAP) in the United States of America. In the opinion of management, all adjustments necessary for a fair statement of the consolidated financial statements are included. Adjustments consist only of normal recurring items, except for any discussed in the notes below. Interim results are not necessarily indicative of results for a full year. The consolidated financial statements and notes are presented in accordance with instructions for Form 10-Q, and do not contain certain information included in our annual consolidated financial statements and notes. The consolidated financial statements and notes appearing in this report should be read in conjunction with the consolidated audited financial statements and related notes included in our Annual Report on Form 10-K for the year ended December 31, 2009 (the “2009 Form 10-K”). Note 2: New accounting pronouncements In January 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update No. 2010-06, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements. This guidance requires new disclosures and clarifies some existing disclosure requirements regarding fair value measurements. The disclosures required under this guidance are included in Note 5, with the exception of disclosures about purchases, sales, issuances and settlements in the rollforward of activity in Level 3 fair value measurements. Those disclosures, if applicable to us, will be effective for our quarterly report on Form 10-Q for the quarter ending March 31, 2011. In February 2010, the FASB issued Accounting Standards Update No. 2010-09, Subsequent Events (Topic 855): Amendments to Certain Recognition and Disclosure Requirements. This guidance removes the requirement to disclose the date through which subsequent events have been evaluated in both issued and revised financial statements for companies that file financial statements with the Securities and Exchange Commission (SEC). This new guidance was effective immediately. We evaluate subsequent events through the date our financial statements are filed with the SEC. Note 3: Supplemental balance sheet information Inventories and supplies – Inventories and supplies were comprised of the following: (in thousands) September30, December31, Raw materials $ $ Semi-finished goods Finished goods Total inventories Supplies, primarily production Inventories and supplies $ $ 5 Marketable securities – Available-for-sale marketable securities included within funds held for customers and other current assets were comprised of the following: September30, 2010 (in thousands) Cost Gross unrealized gains Gross unrealized losses Fair value Corporate investments: Money market securities $ $
